

116 S2674 IS: Assuring Quality Water Infrastructure Act
U.S. Senate
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2674IN THE SENATE OF THE UNITED STATESOctober 23, 2019Mrs. Capito (for herself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act to establish a grant program for improving infrastructure
			 asset management by small public water systems, and for other purposes.
	
 1.Short titleThis Act may be cited as the Assuring Quality Water Infrastructure Act.
 2.Infrastructure asset management assistance for small public water systemsPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:
			
				1459E.Infrastructure asset management assistance for small public water systems
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a unit of local government; (B)a public corporation established by a unit of local government to provide water service; or
 (C)a nonprofit corporation, public trust, or cooperative association that owns or operates a public water system.
 (2)Infrastructure asset managementThe term infrastructure asset management means concepts, tools, and techniques that are intended to improve the operation of a small system through the identification and prevention of potable water loss due to leaks, breaks, and other metering or infrastructure failures.
 (3)ProgramThe term program means the grant program established under subsection (b). (4)Small systemThe term small system means a public water system that—
 (A)serves fewer than 10,000 people; and (B)is owned or operated by—
 (i)a unit of local government; (ii)a public corporation;
 (iii)a nonprofit corporation; (iv)a public trust; or
 (v)a cooperative association. (b)EstablishmentThe Administrator shall establish a program to award grants to eligible entities for the purpose of improving infrastructure asset management for one or more small systems.
 (c)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—
 (1)a proposal of the project to be carried out using grant funds under the program; (2)documentation prepared by the eligible entity describing the deficiencies in infrastructure asset management of one or more small systems that are to be addressed through the proposed project;
 (3)a description of how the proposed project will improve infrastructure asset management for one or more small systems;
 (4)a description of how the improvements described in paragraph (3) will be maintained beyond the life of the proposed project, including a plan to maintain and update any asset data collected as a result of the proposed project;
 (5)a copy of a written agreement between the eligible entity and the State within which the eligible entity is located in which the eligible entity agrees to provide a copy of any data collected under the proposed project to the State agency administering the State drinking water treatment revolving loan fund of the State established under section 1452, or a designee; and
 (6)any additional information the Administrator may require. (d)Use of fundsAn eligible entity that receives a grant under the program shall use the grant funds to carry out projects that improve infrastructure asset management for one or more small systems through—
 (1)the development of a detailed asset inventory, which may include drinking water sources, wells, storage, valves, treatment systems, distribution lines, hydrants, pumps, controls, and other essential infrastructure;
 (2)the development of an infrastructure asset map, including a map that uses technology such as— (A)geographic information system software; and
 (B)global positioning system software; (3)the deployment of leak detection technology;
 (4)the deployment of metering technology; (5)training in asset management concepts, tools, and techniques of appropriate staff employed by—
 (A)the eligible entity; or (B)the small systems for which the grant was received; and
 (6)the development or deployment of other concepts, tools, or techniques that the Administrator may determine to be appropriate under the program.
 (e)Cost shareThe Federal share of a project carried out using a grant under the program shall not exceed 75 percent of the total cost of the project.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2025..